Citation Nr: 1533332	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-13 054	)	DATE
	)
	)


THE ISSUE


Whether a May 10, 2013, decision by the Board of Veterans' Appeal (Board), dismissing a motion alleging clear and unmistakable error (CUE) in an August 2004 rating decision that assigned an effective date of January 24, 2001, for a TDIU grant, should be revised or reversed on the basis of CUE.

(The issue of whether there was CUE in an August 2004 rating decision that established an effective date of January 24, 2001, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based on the distinct CUE challenge that VA committed error by failing to consider and apply 38 C.F.R. § 4.16(b) for the purpose of determining if an extra-schedular TDIU was warranted prior to January 24, 2001, is the subject of a separate decision)



REPRESENTATION

Moving party represented by:  James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to February 1954.

This matter comes before the Board on a November 2013 motion by the moving party alleging CUE in a May 10, 2013, decision by the Board.

The Board notes that, during the course of the Veteran's appeal, his claims file has been converted into an electronic record in Virtual VA and the Veterans Benefits Management System (VBMS), with the vast majority of these documents appearing in the latter.  The Veteran's claims file is extraordinarily large, and its enormity led to technical difficulties in VBMS that rendered the records themselves unviewable for several months.  As a result, this case was placed into abeyance until the underlying technical defects in VBMS could be corrected.  As soon as those repairs were made, the case was removed from abeyance and every document in the record (including all of the Veteran's written correspondence) was thoroughly reviewed, and the case has been promptly adjudicated.


FINDINGS OF FACT

1.  The May10, 2013, decision by the Board dismissed a motion alleging CUE in the August 2004 rating decision that assigned an effective of January 24, 2001, for the TDIU grant.

2.  In November 2013, the moving party filed a motion requesting that the May 10, 2013, decision by the Board be revised or reversed on the grounds of CUE.

3.  In an Appellee's Motion for Remand, dated February 2014, the Secretary of VA moved that the May 10, 2013, decision by the Board be vacated and remanded to the Board for appropriate action.

4.  In a March 2014 Order, the United States Court of Appeals for Veterans Claims (Court) granted the Appellee's Motion to Remand, vacating the May 10, 2013, decision by the Board, and remanding that decision to the Board for appropriate action.


CONCLUSION OF LAW

The Court having vacated and remanded the May 10, 2013, Board decision, the Board is precluded from reaching the merits of the moving party's motion alleging CUE in that decision; therefore, the CUE motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 10, 2013, Board decision, the Board dismissed a motion alleging CUE in an August 2004 rating decision which granted TDIU effective from January 24, 2001.  That Board dismissal was predicated on the finding that a December 2009 decision by the Board was affirmed by the Court in an April 2011 memorandum decision.  Specific to this finding, the Board, in its May 2013 decision, concluded that under "the law of the case doctrine," the Veteran did not have any pending claims for TDIU prior to January 24, 2001; and, that there was no CUE in that portion of the August 2004 rating decision which granted an effective date of January 24, 2001, for the grant of TDIU.

In November 2013, the moving party filed, in relevant part, a motion alleging that the May 10, 2013, decision by the Board should be revised or reversed on the grounds of CUE.

In February 2014, the Secretary of VA filed an Appellee's Motion to Remand moving to vacate and remand the May 2013 Board decision, and noting the ruling by the Court (in the April 2011 memorandum decision) that the Veteran had raised an entirely "new" theory of CUE (i.e., "the pending-claim" argument based on the Veteran's alleged non-receipt of a February 1998 letter (from VA to the Veteran) that contained an "incorrect zip code" in the mailing address), which formed the basis of a different collateral attack of the otherwise final and unappealed August 2004 rating decision, and which was separate and distinct from the specific CUE challenge addressed by the Board in the December 2009 decision.  As reasserted in the Appellee's Motion for Remand, this "new" theory of CUE (i.e., the "pending-claim" argument based on the "incorrect zip code" theory) remained unadjudicated by VA, thereby directing that the proper handling of this "new" CUE motion, according to the Court's ruling in the April 2011 memorandum decision, was to be an initial adjudication by the Agency of Original Jurisdiction (AOJ) and then by the Board, as needed.

In a March 2014 Order, the Court granted the Appellee's Motion for Remand, thereby vacating and remanding the May 10, 2013, decision by the Board for action consistent with terms of the Appellee's Motion for Remand.  The Court's vacatur has the legal effect of nullifying the May10, 2013, decision by the Board, in order to ensure that that Board decision would not preclude the initial AOJ adjudication of the newly raised CUE motion, concerning the discrete issue of whether there is CUE in an August 2004 rating decision that established an effective date of January 24, 2001, for the grant of a TDIU, based on the "pending claim" argument based on the "incorrect zip code" theory.

Accordingly, the Court's order to vacate the May 10, 2013, Board decision effectively rendered moot the November 2013 motion by the moving party requesting that the May 2013 Board decision be revised or reversed on the grounds of CUE.  Hence, the Board is precluded from reaching the merits of the November 2013 motion by the moving party with respect to whether there was CUE in the May 2013 Board decision that dismissed a motion alleging CUE in an August 2004 rating decision.

For the foregoing reasons, the Board must dismiss the November 2013 motion by the moving party alleging CUE in the May 10, 2013, Board decision, as a matter of law.  38 C.F.R. § 20.1400 (2014).


ORDER

The November 2013 motion for revision or reversal of the May 10, 2013, decision of the Board of Veterans' Appeals on the grounds of clear and unmistakable error is dismissed.




                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



